Title: James Madison to John Rutherfoord, 29 May 1827
From: Madison, James
To: Rutherfoord, John


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                May 29. 1827
                            
                        
                        Your favor of the 25th. has been duly recd and partaking as I do in the kind service rendered in the
                            transaction committed to you, I beg you to accept my share of the acknowledgements.
                        I unite with Mrs. Madison in returning the affectionate expression from Mrs. Rutherfood & yourself;
                            which we shall be happy in repeating at Montpr. whenever you exchange the atmosphere of Richd. for the boasted air of our
                            mountains With cordial salutations
                        
                            
                                J. M.
                            
                        
                    